Exhibit 10.2

 

GAP-W International, L.P.

General Atlantic Partners (Bermuda), L.P.

GapStar, LLC

GAP Coinvestments III, LLC

GAP Coinvestments IV, LLC

GAPCO GmbH & Co. KG

Park Avenue Plaza

55 East 52nd Street, 32nd Floor

New York, NY 10055

 

Oak Hill Capital Partners (Bermuda), L.P.

Oak Hill Capital Management Partners (Bermuda), L.P.

Oak Hill Capital Partners II (Cayman), L.P.

Oak Hill Capital Management Partners II (Cayman), L.P.

Oak Hill Capital Partners II (Cayman II), L.P.

65 East 55th Street, 32nd Floor

New York, NY 10022

Letter Agreement

August 1, 2012

Genpact Limited

Canon’s Court

22 Victoria Street, Hamilton HM

Bermuda

Ladies and Gentlemen:

Reference is made to (a) the common shares, par value $0.01 per share (the
“Company Common Shares”) of Genpact Limited (the “Company”) and the Third
Amended and Restated Shareholders Agreement dated as of June 6, 2011 (the
“Existing Shareholders Agreement”), among the Company, the shareholders of the
Company listed on Exhibit A hereto (the “GA Investors”) and the shareholders of
the Company listed on Exhibit B hereto (the “OH Investors” and, together with
the GA Investors, the “Existing Investors”), (b) the Share Purchase Agreement
dated as of the date hereof (the “Share Purchase Agreement”), among South Asia
Private Investments, a Mauritius private company limited by shares (“New
Investor”) and the Existing Investors, pursuant to which, among other things,
New Investor has agreed to purchase 67,750,678 Company Common Shares (the “Share
Purchase”) from the Existing Investors, and (c) the Standstill Waiver Agreement
dated as of the date of this letter agreement, between the Company and New
Investor, pursuant to which, among other things, the Company has waived certain
standstill restrictions applicable to Bain Capital Partners, LLC, an affiliate
of New Investor, with respect to the Company (the “Standstill Waiver”). The
parties hereto hereby agree as follows:

1. Each Existing Investor hereby represents and warrants that, as of the date of
this letter agreement, (a) it has delivered to the Company a true and complete
copy of the Share Purchase Agreement, (b) the Share Purchase Agreement has not
been amended or modified, no such amendment or modification is contemplated, and
none of the obligations and agreements contained in such agreement have been
withdrawn, terminated or rescinded in any respect, and



--------------------------------------------------------------------------------

(c) except for the Share Purchase Agreement and any related documents provided
to the Company (and identified as such) prior to the date of this letter
agreement, there are no contracts or other understandings (whether oral or
written) or commitments to enter into any contracts or other understandings
(whether oral or written) between such Existing Investor or any of its
affiliates, on the one hand, and New Investor or any of its affiliates, on the
other hand, that relate in any way to the Company Common Shares. Each Existing
Investor agrees that, prior to the closing of the Share Purchase, it shall not
enter into any agreement of the type described in clause (c) of the foregoing
sentence after the date of this letter agreement without the prior written
consent of the Company.

2. In consideration of the Company providing the Standstill Waiver to New
Investor, each Existing Investor agrees that, prior to the closing of the Share
Purchase, it shall not (a) (i) amend, waive or provide any consent under any
provision of Section 1.01, Section 1.02, Section 1.04, Article IV, Section 5.05,
Section 5.07, Section 5.10 or Section 5.15 of the Share Purchase Agreement,
(ii) amend any provision of Section 1.03, (iii) waive any of the conditions set
forth in Sections 1.03(a)(i), 1.03(a)(iii) or 1.03(b)(viii) or (iv) amend, waive
or provide any consent under any other provision of the Share Purchase Agreement
(including waiver of any other condition set forth in Section 1.03) if such
amendment, waiver or consent would reasonably be expected to have an adverse
impact on the Company or its shareholders (it being agreed and understood that
any amendments or waiver shall be discussed with the Company to confirm that
such amendment or waiver would not have an adverse impact on the Company or its
shareholders), (b) terminate (other than in accordance with its terms, except
for a termination pursuant to Section 5.15(a), which can only be invoked with
the prior written consent of the Company) the Share Purchase Agreement, or
(c) agree to do any of the foregoing, in the case of each of clauses (a),
(b) and (c), without the prior written consent of the Company.

 

  3.     A. Pursuant to the resolutions attached as Exhibit C hereto (the
“Dividend Resolutions”), the Board of Directors of the Company (the “Company
Board”) on the date of this letter agreement has approved a special cash
dividend to holders of record of Company Common Shares in an amount equal to
$2.24 per share, and in an aggregate amount of approximately $500 million,
subject to certain conditions to the declaration and payment thereof set forth
in the Dividend Resolutions (the “Special Dividend”).

 

  B. The Company agrees that, subject to the satisfaction of the conditions set
forth in the Dividend Resolutions, (a) the Company Board shall declare, and
establish a record date (the “Record Date”) and a payment date (the “Payment
Date”) for, the Special Dividend in accordance with the Dividend Resolutions
such that the Existing Investors receive their pro rata share of such Special
Dividend, (b)(1) prior to the Payment Date, the Company shall cause to be
deposited with its transfer agent an amount sufficient to pay the Special
Dividend in full and (2) on the Payment Date, the Company shall cause its
transfer agent to pay to each holder of record of Company Common Shares on the
Record Date the Special Dividend in respect of each Company Common Share held by
such record holder and (c) the Record Date and Payment Date will both be set as
promptly as reasonably practicable following the date the conditions set forth
in the Dividend Resolutions are satisfied in compliance with applicable law and
the rules of The New York Stock Exchange.



--------------------------------------------------------------------------------

  C. The Company agrees that it shall not amend or withdraw the Dividend
Resolutions without the prior written consent of the Existing Investors.

 

  D. In order to finance and pay the Special Dividend prior to September 30,
2012, to refinance existing indebtedness and provide for the Company’s ongoing
financing needs, the Company will use its commercially reasonable efforts to
enter into and borrow under financing arrangements on terms not materially less
favorable, taken as a whole, than those set forth in the term sheet previously
provided to the Existing Investors.

 

  E. Any Taxes on or in respect of the Existing Investor’s receipt of the
Special Dividend and the proceeds of the Share Purchase are for the account of,
and shall be paid by, the Existing Investors.

 

  4.     A. At the closing of the Share Purchase, the Existing Investors shall
reimburse the Company for out-of-pocket costs, fees and expenses incurred in
connection with the Share Purchase Agreement and the transactions contemplated
thereby (the “Transactions”) in the amount of $17 million.

 

  B. If the Existing Investors receive any payment from New Investor, including
any termination fee, damages or expense reimbursement, following or in
connection with the termination, abandonment or failure to occur of the Share
Purchase (any such payments, collectively, the “Break-up Amount”), including,
without limitation, pursuant to the Share Purchase Agreement, then the Existing
Investors shall share such Break-up Amount with the Company, apportioned as
follows: first, each of the Company and the Existing Investors shall receive its
pro rata portion of the Break-up Amount based on the reasonable out-of-pocket
expenses incurred by such party, up to the actual amount of such expenses; and
then the Existing Investors shall receive any remaining portion of the Break-up
Amount.

 

  C. The Existing Investors shall deliver payment of any amounts due to the
Company under this paragraph 4 by wire transfer of immediately available funds
in accordance with the wire transfer instructions provided to the Existing
Investors by the Company.

 

  5.     A. The Company and the Existing Investors agree that, effective as of
the closing of the Share Purchase, the Existing Shareholders Agreement shall be
terminated.

 

  B.

From and after the closing the Share Purchase, each of the Existing Investors
agrees (i) to cause all Company Common Shares held by it to be present at any
shareholders’ meeting at which directors of the Company Board are elected or
removed either in person or by proxy, (ii) to vote such Company Common Shares
beneficially owned by it in favor of all director nominees nominated by the
Nominating Committee or the Company Board, as the case may be, and against any
other nominees, and (iii) against the removal of any director if the



--------------------------------------------------------------------------------

  Nominating Committee or the Company Board, as the case may be, so recommends.
As promptly as practicable following the nomination and recommendation by the
Nominating Committee or the Company Board, as the case may be, of the director
nominees or, if applicable, a recommendation by the Nominating Committee or the
Company Board, as the case may be, with respect to the removal of a director,
each Existing Investor shall provide the Company a proxy for purposes of
effecting the immediately preceding sentence.

 

  C. Each of the Existing Investors agrees that it will not distribute, assign
or otherwise transfer any Company Common Shares to all or any portion of its
general or limited partners, shareholders or members, as the case may be, or any
designated affiliate for 90 days after the closing of the Share Purchase.

6. The Company shall, in consultation and cooperation with New Investor and as
promptly as practicable, file (i) with the United States Federal Trade
Commission and the United States Department of Justice the notification and
report form, if any, required under the HSR Act for the Transactions and
(ii) all appropriate filings required under any Foreign Merger Control Laws. Any
such filings shall be in substantial compliance with the requirements of the HSR
Act or the applicable Foreign Merger Control Law, as the case may be. Each party
hereto shall use its commercially reasonable efforts to do and perform or cause
to be done and performed all such further acts and things reasonably necessary
to carry out the intent and accomplish the purposes of this letter agreement and
the Share Purchase Agreement and the consummation of the transactions
contemplated hereby and thereby.

7. Each of the parties hereto agree that such party shall consult with the other
party before issuing, and provide the other party the opportunity to review and
comment upon, any press release or other public statements or disclosures with
respect to this letter agreement, the Share Purchase Agreement or the
Transactions, including any documents to be filed in respect of the
Transactions, and shall not issue any such press release or make any such public
statement or disclosure prior to such consultation, except as may be required by
applicable law, court process or by obligations pursuant to any listing
agreement with any national securities exchange.

8. The Company shall not between the execution of the Share Purchase Agreement
and the closing thereunder (or termination thereof) engage in a Material
Discloseable Transaction (as defined in the Share Purchase Agreement).

9. The Company shall use its commercially reasonable efforts to furnish or cause
to be furnished to the Sellers at Sellers’ expense, such information (including
access to books and records) and assistance relating to the Company as is
reasonably requested for the preparation, prosecution, defense or conduct of any
assessment or demand, or of any defense to any administrative or judicial
proceeding, including any appeals thereof, with respect to any claims for taxes
to be paid to an Indian tax authority; provided, however, that such assistance
shall not unreasonably disrupt the normal operations of the Company.

10. The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this letter agreement were not
performed in accordance with its specific terms or were otherwise breached, and
that monetary damages, even if available,



--------------------------------------------------------------------------------

would not be an adequate remedy therefor. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions, or any other
appropriate form of equitable relief, to prevent breaches of this letter
agreement and to enforce specifically the performance of the terms and
provisions of this letter agreement in any court referred to in paragraph 11
below, without proof of damages or otherwise (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy. Each of the parties acknowledges and agrees that the right of
specific enforcement is an integral part of the transactions contemplated by
this letter agreement and without such right, none of the parties would have
entered into this letter agreement.

11. This letter agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to any conflict of laws
principles thereof that might indicate that applicability of the laws of any
other State.

12. Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and any Federal appellate court therefrom (or, if United States Federal
jurisdiction is unavailable over a particular matter, the Supreme Court of the
State of New York, New York County and any state appellate court therefrom), for
the purpose of any proceeding arising out of or relating to this letter
agreement or the actions of the Company or the Existing Investors in the
negotiation, administration, performance and enforcement thereof, and each of
the parties hereby irrevocably agrees that all claims with respect to such
proceeding may be heard and determined exclusively in any such court. Each of
the parties hereto (i) consents to submit itself to the personal jurisdiction of
the United States District Court for the Southern District of New York and any
Federal appellate court therefrom (or, if United States Federal jurisdiction is
unavailable over a particular matter, the Supreme Court of the State of New
York, New York County and any state appellate court therefrom) in the event any
proceeding arises out of this letter agreement, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (iii) irrevocably consents to the service of
process in any proceeding arising out of or relating to this letter agreement,
on behalf of itself or its property, by U.S. registered mail to such party’s
business address (provided that nothing in this paragraph 11 shall affect the
right of any party to serve legal process in any other manner permitted by law)
and (iv) agrees that it will not bring any proceeding relating to this letter
agreement in any court other than the United States District Court for the
Southern District of New York and any Federal appellate court therefrom (or, if
United States Federal jurisdiction is unavailable over a particular matter, the
Supreme Court of the State of New York, New York County and any state appellate
court therefrom). Notwithstanding the foregoing, the parties hereto agree that a
final trial court judgment in any such proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, such final trial court judgment. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or related to this letter agreement or the transactions
contemplated hereby.



--------------------------------------------------------------------------------

13. The obligations of each Existing Investor hereunder shall be several and not
joint, and no Existing Investor shall be liable for any breach of the terms of
this letter agreement by any other Existing Investor; provided that the
obligations of the GA Investors under paragraph 3E shall be joint and several
among the GA Investors only and the obligations of the OH Investors under
paragraph 3E shall be joint and several among the OH Investors only.

14. This letter agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties. Delivery of an executed counterpart of a
signature page of this letter agreement by facsimile or other electronic image
scan transmission shall be effective as delivery of a manually executed
counterpart of this letter agreement.

15. This letter agreement (a) constitutes the entire agreement, and supersedes
all prior agreements and understandings, both written and oral, among the
parties and their affiliates, or any of them, with respect to the subject matter
of this letter agreement and (b) is not intended to confer upon any person other
than the parties hereto any rights or remedies.

16. As used in this letter agreement, the following terms will have the
following meanings:

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Foreign Merger Control Laws” means any competition, merger control, antitrust
or similar Law of any foreign jurisdictions.

“Nominating Committee” means the nominating and governance committee, including
any replacement thereof, of the Company Board.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, deductions, charges or withholdings of any nature and whatever
called, imposed by any governmental authority, including any interest or
penalties applicable thereto.

[Remainder of page intentionally blank; signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this letter agreement,
all as of the date first written above.

 

GAP-W INTERNATIONAL, L.P., as a GA Investor

By: General Atlantic GenPar (Bermuda), L.P., its General Partner By: GAP
(Bermuda) Limited, its General Partner By:  

/s/ Thomas J. Murphy

  Name: Thomas J. Murphy   Title:   Vice President and Treasurer

GENERAL ATLANTIC PARTNERS (BERMUDA), L.P., as a GA Investor,

By: General Atlantic GenPar (Bermuda), L.P., its General Partner

By: GAP (Bermuda) Limited, its General Partner

By:  

/s/ Thomas J. Murphy

  Name: Thomas J. Murphy   Title:  Vice President and Treasurer

GAPSTAR, LLC, as a GA Investor

By:  

/s/ Thomas J. Murphy

 

Name: Thomas J. Murphy

  Title:   Vice President, Chief Financial Officer              and Treasurer



--------------------------------------------------------------------------------

GAP COINVESTMENTS III, LLC, as a GA Investor

By: General Atlantic LLC, its Managing Member

By:  

/s/ Thomas J. Murphy

  Name:  Thomas J. Murphy   Title:    Managing Director

GAP COINVESTMENTS IV, LLC, as a GA Investor

By: General Atlantic LLC, its Managing Member By:  

/s/ Thomas J. Murphy

  Name:  Thomas J. Murphy   Title:    Managing Director

GAPCO GmbH & CO. KG, as a GA Investor

By: GAPCO Management GmbH, its General Partner

By:  

/s/ Thomas J. Murphy

  Name:  Thomas J. Murphy   Title:    Procuration Officer



--------------------------------------------------------------------------------

OAK HILL CAPITAL PARTNERS (BERMUDA), L.P., as an OH Investor By: OHCP GenPar
(Bermuda), L.P., its General Partner By: OHCP MGP Partners (Bermuda), L.P., its
General Partner By: OHCP MGP (Bermuda), Ltd., its General Partner By:  

/s/ Denis J. Nayden

  Name:  Denis J. Nayden   Title: OAK HILL CAPITAL MANAGEMENT PARTNERS
(BERMUDA), L.P., as an OH Investor By: OHCP GenPar (Bermuda), L.P., its General
Partner By: OHCP MGP Partners (Bermuda), L.P., its General Partner By: OHCP MGP
(Bermuda), Ltd., its General Partner By:  

/s/ Denis J. Nayden

  Name:  Denis J. Nayden   Title: OAK HILL CAPITAL PARTNERS II (CAYMAN), L.P.,
AS AN OH INVESTOR

By: OHCP GenPar II (Cayman), L.P., its General Partner

 

By: OHCP MGP Partners II (Cayman), L.P., its General Partner

 

By: OHCP MGP II (Cayman), Ltd., its General Partner

By:  

/s/ Denis J. Nayden

  Name:  Denis J. Nayden   Title:



--------------------------------------------------------------------------------

OAK HILL CAPITAL MANAGEMENT PARTNERS II (CAYMAN), L.P., as an OH Investor By:
OHCP GenPar II (Cayman), L.P., its General Partner By: OHCP MGP Partners II
(Cayman), L.P., its General Partner By: OHCP MGP II (Cayman), Ltd., its General
Partner By:  

/s/ Denis J. Nayden

  Name:  Denis J. Nayden   Title: OAK HILL CAPITAL PARTNERS II (CAYMAN II),
L.P., as an OH Investor By: OHCP GenPar II (Cayman), L.P., its General Partner
By: OHCP MGP Partners II (Cayman), L.P., its General Partner By: OHCP MGP II
(Cayman), Ltd., its General Partner By:  

/s/ Denis J. Nayden

  Name:  Denis J. Nayden   Title:



--------------------------------------------------------------------------------

GENPACT LIMITED, as the Company, By:  

/s/ Victor Guaglianone

 

Name:

Title:

 

Victor Guaglianone

Senior Vice President and General Counsel



--------------------------------------------------------------------------------

Exhibit A

to

Letter Agreement

GAP-W International, L.P.

General Atlantic Partners (Bermuda), L.P.

GapStar, LLC

GAP Coinvestments III, LLC

GAP Coinvestments IV, LLC

GAPCO GmbH & Co. KG



--------------------------------------------------------------------------------

Exhibit B

to

Letter Agreement

Oak Hill Capital Partners (Bermuda), L.P.

Oak Hill Capital Management Partners (Bermuda), L.P.

Oak Hill Capital Partners II (Cayman), L.P.

Oak Hill Capital Management Partners II (Cayman), L.P.

Oak Hill Capital Partners II (Cayman II), L.P.



--------------------------------------------------------------------------------

Exhibit C

to

Letter Agreement

WHEREAS, the Company proposes to enter into a new $925,000,000 senior secured
credit facility to replace its existing credit facility and to incur term and
revolving loans thereunder in an aggregate amount sufficient to (i) repay all
amounts outstanding under the Company’s existing credit facility, (ii) pay a
special cash dividend in the amount of $2.24 per share, and in an aggregate
amount of approximately $500 million (the “Dividend”), to holders of the
Company’s common shares, par value $0.01 per share (the “Common Shares”), and
(iii) pay fees and expenses related to the foregoing (the Company’s entry into
the new credit facility and incurrence of such loans thereunder, the
“Refinancing”).

WHEREAS the Company proposes to declare and pay the Dividend conditioned upon
consummation of the Refinancing on terms not materially less favorable, taken as
a whole, than those set forth in the summary of principal terms reviewed by the
Board (the “Refinancing Condition”).

WHEREAS, the Transaction Committee has recommended that the Board approve the
Refinancing and declaration and payment of the Dividend, conditioned upon the
satisfaction of the Refinancing Condition.

WHEREAS, pursuant to the Bermuda Companies Act of 1981 and the Company’s amended
and restated bye-laws (the “Bye-laws”), the Board established a Transaction
Committee of the Board to, among other things, consider and evaluate potential
transactions, and appointed John W. Barter, Jagdish Khattar, James C. Madden,
Robert G. Scott and A. Michael Spence to serve as members of the Transaction
Committee (with Mr. Scott serving as Chairman of the Transaction Committee).

NOW, THEREFORE, BE IT RESOLVED, that the Refinancing and the declaration and
payment of the Dividend, conditioned upon the satisfaction of the Refinancing
Condition, be, and hereby are, determined to be in the best interests of the
Company and approved.

FURTHER RESOLVED, that the Company’s agreements with the Investor and the
Selling Shareholders to, conditioned upon the satisfaction of the Refinancing
Condition, declare and pay the Dividend prior to September 30, 2012 be, and
hereby are, approved; provided that in no event shall the Dividend be declared
or paid in the event that the Refinancing Condition is not satisfied.

FURTHER RESOLVED, that promptly following the satisfaction of the Refinancing
Condition, the Board shall declare the Dividend in the amount of $2.24 per
Common Share, and shall set the record date for determination of the
shareholders of the Company entitled to receive payment of the Dividend and the
payment date for the Dividend, in each case, to occur as promptly as reasonably
practicable following the date the Refinancing Condition is satisfied in
compliance with applicable law and the rules of the New York Stock Exchange.